Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Response to Arguments
Applicant’s arguments, dated 1/5/21, with respect to the rejection(s) of claim(s) 5-7 under U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yamada et al. (US 2008/0310940 A1) in view of Kimura et al. (US 2014/0104349 A1) and further in view of the Brother Basic User’s Guide for printers MFC-J425W, MFC-J430W, and MFC-J435W.

Election/Restrictions
Claims 2-4 remain withdrawn without traverse.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 5-7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yamada et al. (US 2008/0310940 A1) in view of Kimura et al. (US 2014/0104349 A1) and further in view of the Brother Basic User’s Guide for printers MFC-J425W, MFC-J430W, and MFC-J435W (hereinafter, “Brother User’s Guide”).
Regarding claim 5, Yamada discloses an inkjet recording apparatus comprising: 
an injection inlet (Yamada does not disclose an injection inlet and instead discloses replaceable cartridges.  Kimura, however, discloses injection inlets.); 
an ink chamber associated with the injection inlet (Yamada does not disclose this.  Instead, Yamada discloses ink cartridges.  However, Kimura discloses this, as explained below.); 
a recording head configured to eject ink retained in the ink chamber (see paras 106 and 117-119); 
a cover movable between a covered position in which the injection inlet is covered and an exposed position in which the injection inlet is exposed (Door 4 is opened to replace ink cartridges 12.  See para 97 and Fig. 1.  Yamada alone does not 
a monitor (5, Fig. 1 and para 95.  A monitor is more explicitly disclosed when Yamada is modified by the Brother User’s Guide.  See explanation below.); 
a cover sensor positioned to sense a movement of the cover (When a sensor detects that door 4 is open, printing is paused until door 4 is closed.  See para 125.); and 
a controller configured to: 
receive one positional signal from the cover sensor, the one positional signal being outputted in response to the cover being positioned in the exposed position (When a sensor detects that door 4 is open, printing is paused until door 4 is closed.  See para 125.); and 
based on receipt of the one positional signal from the cover sensor, control the monitor to display one notification on the monitor (Yamada does not appear to disclose this.  However, this would be obvious in light of the teachings in the Brother User’s Guide.) and restrict the ejection of ink from the recording head (When a sensor detects that door 4 is open, printing is paused until door 4 is closed.  See para 125.).
Yamada does not appear to disclose 
an injection inlet (Yamada does not disclose an injection inlet and instead discloses replaceable cartridges.  Kimura, however, discloses injection inlets.); 

However, Yamada, as modified by Kimura, discloses 
an injection inlet (See Kimura’s paras 45, 66, 78, 82-86, and 99 and Figs. 1-2 and 11-12.  Note that cover 40 and/or cover 110 function to cover ink injection ports 73.); 
an ink chamber associated with the injection inlet (see Kimura’s 70, Figs. 2 and 11-12 and para 46).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yamada with the teachings of Kimura, for the purpose of reducing waste produced by discarding empty ink cartridges.
Yamada, as modified by Kimura, does not appear to disclose
a monitor;
a controller configured to…based on receipt of the one positional signal from the cover sensor, control the monitor to display one notification on the monitor.
However, Yamada, as modified by Kimura, and further modified by the Brother User’s Guide, discloses
a monitor (See pg. 56 of the Brother User’s Guide which discloses displaying, on a monitor, an error message “Cover is Open” when the cover to the ink cartridge compartment is open.);
a controller configured to…based on receipt of the one positional signal from the cover sensor, control the monitor to display one notification on the monitor (It would 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Yamada, as modified by Kimura, with the teachings of the Brother User’s Guide, for the purpose of improving the user’s convenience by reminding the user to close the cover.
Regarding claim 6, Yamada, as modified by Kimura and the Brother User’s Guide, further discloses the inkjet recording apparatus according to claim 5, wherein the controller is configured to: after receipt of the one positional signal, receive another positional signal from the cover sensor, the another positional signal being outputted in response to the cover being positioned in the covered position; and restrict the ejection of ink from the recording head until the receipt of the another positional signal (See Yamada’s para 125.  When a sensor detects that door 4 is open, printing is paused until door 4 is closed.).
Regarding claim 7, Yamada, as modified by Kimura and the Brother User’s Guide, further discloses the inkjet recording apparatus according to claim 5, wherein the controller is configured to: after receipt of the one positional signal, receive another positional signal from the cover sensor, the another positional signal being outputted in response to the cover being positioned in the covered position; and based on the receipt of the another positional signal, cancel the restriction of the ejection of ink from the recording head (See Yamada’s para 125.  When a sensor detects that door 4 is open, printing is paused until door 4 is closed.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN SEO whose telephone number is (571)270-1327.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David M Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Justin Seo

/JUSTIN SEO/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        

January 22, 2021